ORDER
The records in the office of the Clerk of the Supreme Court show that on May 13, 1969, James Wyatt Cothran, Jr., was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Miss Frances H. Smith on November 5, 1979, James Wyatt Cothran, Jr., tendered his resignation as a member of the Bar of South Carolina. Mr. Coth-ran’s letter is made a part of this Order.
IT IS THEREFORE ORDERED that the resignation of James Wyatt Cothran, Jr., be accepted. He shall forthwith deliver to the Clerk of the Supreme Court his license to practice law in this State and his name shall be irrevocably stricken from the roll of attorneys.
Let this Order be published with the opinions of this Court.